In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Housing Authority, dated August 31, 1977, to terminate petitioner’s tenancy because of "Violation of Probation-Chronic Delinquency in the Payment of Rent”, petitioner appeals from a judgment of the Supreme Court, Richmond County, dated March 27, 1978, which, inter alia, dismissed the petition. Judgment affirmed, without costs or disbursements (see Matter of Scott v Peekskill Housing Auth., 35 AD2d 554, affd 28 NY2d 610). Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.